           Case 1:19-cv-02307-AJN Document 46 Filed 07/23/20 Page 1 of 1




Christopher P. Johnson                 One Manhattan West
Direct Dial: (212) 402-9416          395 9th Avenue, 50th Floor              Telephone: (212) 402-9400
cpjohnson@McKoolSmith.com            New York, NY 10001-8603                  Facsimile: (212) 402-9444


                                          July 23, 2020
VIA ECF

Hon. Alison J. Nathan, U.S.D.J.
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2102
New York, New York 10007

         RE:       U.S. Bank National Association, as Trustee for GSAMP Trust 2007-HE2 v.
                   Goldman Sachs Mortgage Company & GS Mortgage Securities Corp.
                   (Case No. 1:19-cv-02307) [rel. 1:19-cv-02305]

Dear Judge Nathan:

        On behalf of U.S. Bank National Association, in its capacity as Trustee (the “Trustee”) of
the GSAMP Trust 2007-HE2, we write pursuant to Rule 3.F of this Court’s Individual Practices
to notify the Court and Defendants that the Trustee does not intend to amend its complaint (Dkt.
No. 29) in response to Defendants’ motion to dismiss (Dkt. No. 44). Consistent with the parties’
so-ordered stipulation (Dkt. No. 43) and Local Civil Rule 6.1(b), the Trustee intends to file and
serve papers opposing Defendants’ motion to dismiss by July 27, 2020.


                                             Respectfully Submitted,

                                             /s/ Christopher P. Johnson

                                             Christopher P. Johnson


cc: Counsel for Defendants via ECF




                                         McKool Smith
                                 A Professional Corporation • Attorneys
          Austin | Dallas | Houston | Los Angeles | Marshall | New York | Washington, DC
